IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,059-01


EX PARTE JUAN CARLOS GARCIA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W97-31461-S(A)

IN THE 282ND DISTRICT COURT FROM DALLAS COUNTY



Per curiam.

O P I N I O N


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault of a child. The conviction was affirmed on direct appeal. Garcia v. State, No. 05-97-01064-CR (Tex. App.--Dallas del. May 19, 1999).
	Applicant alleges that his guilty plea was involuntary, citing to Padilla v. Kentucky, 559 U.S.
356 (2010). Because the holding in Padilla is not retroactive, Applicant's involuntary plea claim is
denied. See Chaidez v. United States, 132 S. Ct. 2101 (2012); Ex parte De Los Reyes, 392 S.W.3d
675 (Tex. Crim. App. 2013). Applicant also alleges ineffective assistance of trial counsel for failing
to call the complainant's father to give mitigating testimony at punishment. The trial court finds,
with the State's agreement, that the father would have given favorable testimony and that, had he
testified, "[T]here is a reasonable probability that the court would have assessed punishment at less
than 30 years." The findings and recommendation are supported by the record.
	Relief is therefore granted. The sentence in Cause No. F-9731461-QS in the 282nd Judicial
District Court of Dallas County is vacated, and Applicant is remanded to the custody of the sheriff
of Dallas County for a new punishment hearing. The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Delivered:	June 5, 2013
Do not publish